Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 15, 2021 has been entered. Claims 1-6 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al (US Patent No. 6,253,815).   
Regarding claim 1, Kemp discloses that, as illustrated in Figs. 1 and 16, a tire comprising a pattern portion (Fig. 1, item 953 (striae)) that meet the claimed ridges. The pattern portion has a curved portion in plan view (Fig. 16, item 557 (stirae)), wherein no ridges on the tire surface overlap within the pattern portion (as shown in Fig. 16), a height of each of the ridges is from 0.2 to 0.5 mm (As an example, striae 157, 159 could have a depth of approximately 0.25 mm (col. 5, lines 9-10); the number of 0.25 mm is in the range of 0.2 to 0.5 mm), and adjacent ridges are arranged at a constant pitch (e.g. as shown in Fig. 16). 

As explained in MPEP § 2144.05 (II: Routine Optimization), Kemp discloses that, even with one orientation of striae 557, an optical contrast exists between one side of the concentric striae 557 (e.g. first area 569) and the opposite side of the concentric striae 557 (e.g. second area 571). At a given illumination angle and viewing angle as seen in Fig. 16, first area 569 will reflect more light than second area 571. As a result, first area 569 appears brighter than second area 571 (col. 9, lines 12-18). Since the interval or pitch between the ridges would affect the appearance and ability to hide dents and bulges, one of ordinary skill in the art would have recognized the interval or pitch to be a result effective variable. One of ordinary skill in the art would have optimized the interval or pitch to be form 0.15 mm to 0.35 mm in the Kemp tire to improve the sidewall appearance and arrived at the claimed interval or pitch as a matter of routine optimization. 
Further, as illustrated in Fig. 16, Kemp discloses that, the ridges (Fig. 16, item 557 (striae)) are arranged in a nest shape (as shown). 
Additionally, Kemp disclose that, as illustrated in Fig. 16, the ridges (Fig. 16, item 557 (striae)) are concentric about a center point (as shown) and no ridges on the tire surface overlap within the pattern portion. 
Regarding claim 3, Kemp discloses ridgelines (Fig. 16, item 557 (striae)) having a circular shape (as shown).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the Kemp as applied to claim 1.
Regarding claim 2, Kemp discloses the tire comprises a pattern portion. However, Kemp does not explicitly disclose that, in the tire, an angle formed by wall surfaces that configure the ridges and face each other is from 15 degrees to 40 degrees. In the same field of endeavor, tire, Muhlhoff discloses that, as illustrated in Fig. 1, the angle of inclination of each of the inclined walls being less than or equal in absolute value to 25 degrees relative to a direction perpendicular to the surface of the tire ([0019], lines 8-11).
Thus, Muhlhoff discloses that an angle formed by wall surfaces that configure the ridges and face each other is from 15 degrees to 40 degrees (overlapping). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Muhlhoff to provide that the ridges and face each other is from 15 degrees to 40 degrees. Doing so would be possible to present differences of contrast with the rest of the sidewall of the tire and therefore in certain cases have inferior visibility, as recognized by Muhlhoff ([0009]).
Regarding claim 4, Kemp discloses ridgelines (Fig. 16, item 557 (striae)) having a circular shape (as shown).
Allowable Subject Matter
Claim 5 is independent claim and it is allowable. Claim 6 depends on claim 5 so it is allowable as well.
The following is a statement of reasons for the indication of allowable subject matter:
Kemp et al (US Patent No. 6,253,815) discloses that, as illustrated in Figs. 1 and 16, a tire comprising a pattern portion that meet the claimed ridges. However, Kemp fails to disclose the ridges are arranged in a polygonal spirals about a common center point. Muhlhoff et al. (US .     
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Matsumoto and Metz do not disclose “no ridges on the tire surface overlap within the pattern portion”, it is persuasive. However, for further consideration, the new ground rejection based on the updated reference of Kemp (US Patent No. 6,253,815) is rendered in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742